                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 CLAY CHASTAIN, WILLIAM YOUNG,                        )
 MARY EALON, DENETTA                                  )
 DICKERSON, LATOY MATHEWS,                            )
                                                      )
                                 Plaintiffs,          )       Case No. 4:20-00694-CV-RK
                                                      )
                       v.                             )
                                                      )
 CITY OF KANSAS CITY MISSOURI,                        )
 MAYOR LUCAS, CITY COUNCIL,                           )
                                                      )
                                 Defendants.          )
                                               ORDER
        Before the Court is Defendant City of Kansas City, Missouri’s motion for judgment on the
pleadings, or, in the alternative, motion to quash service. (Doc. 9.) After careful consideration,
the motion is GRANTED in part and DENIED in part.
        Defendant argues there was insufficient process as Plaintiffs’ Complaint omits several
required things. For instance, Defendant points out the Complaint (Doc. 1) 1:
        (1) Fails to list the names and addresses, email, and phone number of each Plaintiff
        as required by Rule 4(a)(C) and Rule 11;
        (2) Fails to state the claims in numbered paragraphs each limited as far as
        practicable to a single set of circumstances. Fed. R. Civ. P. 10(b); and
        (3) Fails to be signed by the Plaintiffs as required by Rule 11;
The Court agrees. Therefore, the Court orders Plaintiffs to amend their Complaint to substantially
comply with the Federal Rules of Civil Procedure. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.
1984) (“[P]ro se litigants are not excused from failing to comply with substantive and procedural
law.”) Finally, the Plaintiffs concede service of process was also insufficient and request leave to
serve Defendant again.



        1
         The Court omits some of Defendant’s arguments from this list. As will be explained below, the
Court agrees the Complaint is deficient in the aspects listed. However, construing Plaintiffs’ pro se
Complaint liberally, the Court declines to hold Plaintiffs’ Complaint deficient in all the ways Defendant
points out.



            Case 4:20-cv-00694-RK Document 11 Filed 12/17/20 Page 1 of 2
       Accordingly, the Court ORDERS that service is quashed. Plaintiffs shall file an amended
Complaint, which remedies the issues outlined above, within fourteen days (14) of this Order. The
Court further ORDERS Plaintiffs to properly serve Defendant within thirty (30) days of the filing
of the amended Complaint. Failure to do either will result in the dismissal of this action.
       IT IS SO ORDERED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

  DATED: December 17, 2020




          Case 4:20-cv-00694-RK Document 11 Filed 12/17/20 Page 2 of 2
